48 Ill.2d 401 (1971)
270 N.E.2d 845
BETTY DOLAR KAZUBOWSKI, Appellee,
v.
EDWARD J. KAZUBOWSKI, Appellant.
No. 43081.
Supreme Court of Illinois.
Opinion filed May 21, 1971.
ANNA A. PHELPS, of Kewanee, for appellant.
GREG J. YOUNG, HARPER ANDREWS, and CAMPBELL ANDREWS, all of Kewanee, for appellee.
Appeal dismissed.
Mr. JUSTICE GOLDENHERSH delivered the opinion of the court:
Defendant appeals from an order of default entered by the circuit court of Henry County upon defendant's failure to plead to plaintiff's petition to foreclose a lien created under the terms of a decree of divorce. Both this court and the appellate court have previously considered other issues arising from this litigation. Kazubowski v. Kazubowski, 45 Ill.2d 405; Kazubowski v. Kazubowski, 93 Ill. App.2d 126.
The order of default provides "* * * it was ordered that the defendant Edward J. Kazubowski answer plaintiff's petition to foreclose on or before December 10, 1969 and he having failed to file or otherwise make appearance herein in the petition to foreclose, said defendant, Edward J. Kazubowski is adjudged in default, and
"IT IS ORDERED that the complaint to foreclose herein *402 be taken as confessed against said defendant Edward J. Kazubowski."
An order of default does not dispose of the merits of the case and determine the rights of the parties. It is not, therefore, a final judgment. (Hess v. People ex rel. Miller, 84 Ill. 247.) There was no effort to comply with Supreme Court Rule 304(a) (43 Ill.2d R. 304) so we do not decide whether such compliance can serve to make the order appealable.
The briefs raise and discuss other questions, many of which were decided in the prior appeals. The record presents no final appealable order reviewable at this time and the appeal is dismissed.
Appeal dismissed.
Mr. JUSTICE WARD took no part in the consideration or decision of this case.